Ogden, P. J.
The petition in this case is certainly in-artistically drawn, without much regard to form or precedent, but we are inclined to hold it sufficient. The plaintiffs in error executed their note, payable to A. J. Hunter, and we think they should be bound according to their promise ; besides we are not informed that “A. J.” is not the full Christian name of plaintiff; and if so, then the petition is in full compliance with the statute in that respect.
The objection raised to the return by the sheriff upon the citation is untenable, as clearly decided in Cummings v. Rice et at., 9 Texas, 528; and in Edmonson v. Yates, 25 Texas, 373; and in Graves v. Robertson, 22 Texas, 131; and Thomas v. Bishop, 24 Texas, 302. There is no sufficient error in the judgment of the lower court to authorize a reversal, and it is affirmed, without damages.
Affibmed.